DETAILED ACTION
	This action is responsive to the application No. 16/446,746 filed on 6/20/2019 and Applicant’s response to the Restriction received 4/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 4/21/2021 is acknowledged.  Claims 18-20 are presently withdrawn from consideration and will be considered for rejoinder once an allowable independent claim is presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charge trap, tunnel dielectric, and charge blocking material (claims 14-16) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, “the electrode” lacks antecedence.  For the purpose of examination, it is assumed Applicant intended to recite “the electrode material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundar et al. (US 2003/0142944, of record).
(Re Claim 1) Sundar teaches a semiconductor device, comprising (See Fig. 1 and paras. [0019], [0033], [0037], [0039], [0046], [0047], and [0053]): 
stack structures adjacent a material (Fig. 1: stacks of 32 on right side, adjacent additional material 32 on left side); and 

a first portion comprising aluminum oxide in contact with the stack structures (first portion 20 is aluminum oxide, para. [0047]); and 
a second portion comprising alucone adjacent the first portion (second portion is aluminum alkoxide (alucone) 33, para. [0046]).
(Re Claim 4) wherein the liner comprises a ratio of aluminum oxide to alucone of from about 1:1 to about 1:10 (the liner (33+20) comprises 1 of an alucone material 33 and 1 of an aluminum oxide material 20, thus there is 1 alucone material: 1 aluminum oxide material).
(Re Claim 5) wherein the stack structures (plurality of 32) comprise an electrode material and a switching material adjacent the electrode [material] (materials for 32 are in para. [0019] and include conductive materials, i.e. semiconductor materials can be used as electrode materials, and these are coated with chalcogenide materials which are used in switching devices such as ovonic threshold switches (OTS) and phase change materials (PCM)).
(Re Claim 6) wherein the liner further comprises a third portion between the first portion and the second portion, the third portion comprising a greater amount of alucone than the first portion (the first portion is 20 and has no alucone, the second portion 33 may be arbitrarily divided into sub-portions to provide a “third portion”, also of the same alucone and thus having more alucone than the aluminum oxide layer having no alucone). 
(Re Claim 7) wherein the stack structures (plurality of 32) comprise an electrode material between a switching material and a phase change material (materials for 32 are in para. [0019] and include conductive materials, i.e. semiconductor materials can be used as electrode materials, and these are coated with chalcogenide materials, chalcogenides are used in switching devices such as ovonic threshold switches (OTS) and phase change materials (PCM)).
(Re Claim 8) wherein the liner has a thickness ranging from about 5 A to about 30 A.  Noting the claim does not require a thickness at any particular location, or thickness in any particular direction, or even a total or maximum thickness, etc.  One may ascribe a thickness to an arbitrary portion of 33 including the claimed range.  The claimed thickness may be ascribed to portions of 33 between adjacent 
(Re Claim 9) wherein the stack structures (plurality of 32) comprise alternating conductive materials and dielectric materials (materials for 32 are in para. [0019] and encompass conductive materials coated with dielectric materials and vice versa, noting at least AlN is a dielectric).
(Re Claim 10) Sundar teaches a semiconductor device, comprising (See Fig. 1 and paras. [0019], [0033], [0037], [0039], [0046], [0047], and [0053]):
stack structures (plurality of 32, e.g. on right side) comprising alternating dielectric materials and conductive materials (materials for 32 are in para. [0019] and include conductive materials coated with dielectric materials and vice versa, noting at least AlN is a dielectric) adjacent a base material (another 32, e.g. on left side); and
a liner comprising alucone adjacent at least a portion of the stack structures (33 is aluminum alkoxide (alucone), para. [0046], Applicant provides no special definition of a liner).
(Re Claim 11) wherein the stack structures comprises a control gate material (materials for 32 are in para. [0019] and include conductive materials, gates are made from conductive materials).
(Re Claim 12) wherein the liner (20+33) comprises: 
a first portion comprising aluminum oxide (first portion 20 is aluminum oxide, para. [0047]) contacting sidewalls of the stack structures (32); and 
a second portion comprising alucone over the first portion (second portion 33).
(Re Claim 13) The semiconductor device of claim 10, wherein the liner has a thickness between about 5 A and about 30 A. Noting the claim does not require a thickness at any particular location, or thickness in any particular direction, or even a total or maximum thickness, etc.  One may ascribe a thickness to an arbitrary portion of 33 including the claimed range.  The claimed thickness may be ascribed to portions of 33 between adjacent 32, further noting 32 may be spheres with diameters ranging between 15-125 angstroms (paras. [0037]-[0038]) and therefore the spaces between adjacent 32, or between 32 and 20, include thicknesses of material 33 within the claimed range.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0190565, of record).
(Re Claim 1)  Jung teaches a semiconductor device, comprising (see Figs. 6e and 9): 
stack structures adjacent a material (Fig. 9, stack comprising layers Al (top) through 2-TNATA (bottom) adjacent ITO, paras. [0040]-[0049]); and 
a liner adjacent the stack structures (multilayer encapsulation film, Fig. 9 and para. [0045]), the liner comprising: 
a first portion comprising aluminum oxide in contact with the stack structures (see Fig. 6e showing the multilayer encapsulation film, first layer of aluminum oxide on the substrate corresponding to first layer of multilayer encapsulation contacting the stack); and 
a second portion comprising alucone adjacent the first portion (Fig. 6e and paras. [0067]-[0070]).
While Jung’s example is presented with respect to the testing scenarios shown in Fig. 6, it would have been obvious to one of ordinary skill in the art to further test the encapsulations shown in Fig. 6e by applying them to a real OLED device example as Jung shows in Fig. 9.  It is a normal desire of skilled artisans to improve upon what is known which provides motivation to compare and test Jung’s multilayer encapsulation film alternatives on real/working devices to determine if testing scenarios translate to real device applications and further discover other advantages or optimal combinations that may not be apparent from a testing configuration.  One of ordinary skill would recognize any of Jung’s disclosed encapsulations are applicable to the Fig. 9 device example.  It is further noted that “[a] person of ordinary KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
(Re Claim 4) wherein the liner comprises a ratio of aluminum oxide to alucone of from about 1:1 to about 1:10 (Fig. 6e having 1 layer of alucone : 2 layers of aluminum oxide or 2:1, or in the alternative, by thickness one could interpret a ratio as 50 nm of alucone : 50 nm of aluminum oxide or 1:1).
(Re Claim 6) wherein the liner further comprises a third portion between the first portion and the second portion, the third portion comprising a greater amount of alucone than the first portion (the first portion is aluminum oxide, the second portion being alucone and formed by molecular layer-by-layer deposition may be divided into sub-portions to provide a “third portion”, also of the same alucone, and therefore having more alucone than the aluminum oxide layer having no alucone).
(Re Claim 8) wherein the liner has a thickness ranging from about 5 A to about 30 A (since the films are formed using a molecular layer-by-layer deposition process, a portion of the liner comprising the first plurality of deposition cycles will have thicknesses in this range).

Claims 1, 4-6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bornstein et al. (US 2010/0155723) in view of Lee et al. (J. Phys. Chem. C, 2012, 116, p. 3250-3257, of record) and Park et al. (Thin Solid Films, 2013, 546, pp. 153-156).
(Re Claim 1) Bornstein teaches a semiconductor device, comprising (see Fig. 1): 
stack structures adjacent a material (stack: 112, 114, 116, 118, 120, and 122 adjacent substrate 110); and 
a liner adjacent the stack structures (liner 124), the liner comprising: 
a first portion comprising aluminum oxide in contact with the stack structures (liner is aluminum oxide, para. [0021]).
Bornstein is silent regarding a second portion of the liner comprising alucone adjacent the aluminum oxide.  Bornstein discloses (para. [0021]) the liner (124) must protect against corrosion and function as a suitable gas barrier.  One of ordinary skill in the art would be motivated to improve on Bornstein’s liner’s gas barrier/corrosion protection properties.  Related art from Park et al. and Lee et al. teach using alucone in conjunction with aluminum oxide for improved gas barrier characteristics (see Park 
(Re Claim 4) wherein the liner comprises a ratio of aluminum oxide to alucone of from about 1:1 to about 1:10 (Park and Lee disclose liner material combinations having ratios within the claimed range).
(Re Claim 5) wherein the stack structures comprise an electrode material (112) and a switching material adjacent the electrode (CMO 114).
(Re Claim 6) wherein the liner further comprises a third portion between the first portion and the second portion, the third portion comprising a greater amount of alucone than the first portion (the first portion is aluminum oxide, the second portion being alucone and formed by molecular layer-by-layer deposition may be divided into sub-portions to provide a “third portion”, also of the same alucone, and therefore having more alucone than the aluminum oxide layer having no alucone).
(Re Claim 8) wherein the liner has a thickness ranging from about 5 A to about 30 A (since the films are formed using a molecular layer-by-layer deposition process, a portion of the liner comprising the first plurality of deposition cycles will have thicknesses in this range).
(Re Claim 9) wherein the stack structures comprise alternating conductive materials and dielectric materials (see paras. [0017]-[0020], 112, 118, and 120 are conductive, 116 and 122 are dielectrics).
(Re Claim 10) Bornstein teaches a semiconductor device, comprising: 
stack structures (Fig. 1) comprising alternating dielectric materials and conductive materials (see paras. [0017]-[0020], 112, 118, and 120 are conductive, 116 and 122 are dielectrics) adjacent a base material (110); and a liner (124) adjacent at least a portion of the stack structures.
Bornstein is silent regarding the liner comprising alucone adjacent the aluminum oxide.  Bornstein discloses (para. [0021]) the liner (124) must protect against corrosion and function as a suitable gas barrier.  One of ordinary skill in the art would be motivated to improve on Bornstein’s liner’s gas barrier/corrosion protection properties.  Related art from Park et al. and Lee et al. teach using alucone in conjunction with aluminum oxide for improved gas barrier characteristics (see Park et al. Title and Abstract, also see Lee et al. Section 5 on p. 3256).  Therefore, in view of Lee and Park, one of ordinary 
(Re Claim 11) wherein the stack structures comprises a control gate material (the stack comprises metal materials and a TiN layer, all of which are suitable for forming gates).
(Re Claim 12) wherein the liner comprises: a first portion comprising aluminum oxide contacting sidewalls of the stack structures; and a second portion comprising alucone over the first portion (the modification discussed above (re claim 10) in view of Park and Lee results in the two liner portions as claimed).
(Re Claim 13) wherein the liner has a thickness between about 5 A and about 30 A (since the films are formed using a molecular layer-by-layer deposition process, a portion of the liner comprising the first plurality of deposition cycles will have thicknesses in this range).
(Re Claim 14) further comprising a charge trap adjacent the liner (116 is an insulating metal oxide, 122 is silicon oxide, 124 on the top of the stack is aluminum oxide, para. [0018] discloses the substrate includes silicon oxide; insulators trap charges).
(Re Claim 15) wherein the charge trap comprises a charge trapping material (i.e. an insulator) between a tunnel dielectric material (i.e. another insulator) and a charge blocking material (i.e. yet another insulator) (116 is an insulating metal oxide, 122 is silicon oxide, layer 124 on the top of the stack is aluminum oxide, para. [0018] discloses the substrate includes silicon oxide; insulators trap and block charges).
(Re Claim 16) wherein the charge trap comprises an oxide-nitride-oxide material (116 is an insulating metal oxide, 122 is silicon oxide, layer 124 on the top of the stack is aluminum oxide, para. [0018] discloses the substrate includes silicon oxide; insulators trap and block charges, layer 120 is TiN (a nitride), the stack comprising various charge trapping insulator materials comprises oxide-nitride-oxide materials).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bornstein et al. (US 2010/0155723), Lee et al. (J. Phys. Chem. C, 2012, 116, p. 3250-3257, of record), Park et al. (Thin Solid Films, 2013, 546, pp. 153-156), and further in view of Carcia et al. (US 2013/0333835, of record).
(Re Claim 2) wherein the liner comprises a gradient of alucone and aluminum oxide.

(Re Claim 17) wherein the liner comprises a gradient of alucone, a concentration of alucone increasing from about zero percent at a portion of the liner proximal the stack structures to about one-hundred percent at a portion of the liner distal from the stack structures.
Bornstein, Lee, and Park are silent regarding a gradient, however related art from Carcia (paras. [0093]-[0100]) similarly directed to forming gas barrier layers using aluminum oxide and alucone, discloses (para. [0093]) forming a graded composition film.  One of ordinary skill in the art having the desire to further improve on the gas barrier properties of aluminum oxide/alucone liner combinations disclosed by Lee and Park would find it obvious to try a graded composition liner as taught by Carcia as this may offer further advantages such as better protection from a thinner film and improved mechanical properties of the liner.  One of ordinary skill in the art forming a gradient composition liner as disclosed by Carcia would find the most rudimentary 0% to 100% the most obvious to try among possible gradients and the suggestion is already in Park and Lee teaching a first layer of aluminum oxide (i.e. starting with zero percent alucone) and a second layer of alucone (i.e. 100 percent alucone), form Carcia one would simply recognize the transition from aluminum oxide to alucone could be graded in more than one step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, and 8 of U.S. Patent No. 10,573,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of the ‘513 patent anticipate the claims of the instant application identified above.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, and 12 of U.S. Patent No. 9,484,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of the ‘196 patent anticipate the claims of the instant application identified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822